DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed May 13, 2021. Claims 1, 15, and 18-19 have been amended. Claims 10 and 17 have been canceled. Claims 1-9, 11-16, and 18-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 13, 2021 have been considered but they are not fully persuasive.
The rejections under 35 U.S.C. § 112(a) have been withdrawn in response to Applicant’s claim amendments.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the claims are directed to the structural relationship and communication between various structural features (page 11 of Applicant’s response). As explained in the revised rejection, the fact that the production of hydrocarbons is from a well and the monitored equipment includes a pump, a generator, a compressor, and a turbine are merely a link to a field of use and a general link to technology. The ability to communicate with the equipment is an example of generally transmitting information.
Applicant submits that the claims do not monopolize a judicial exception (page 12 of Applicant’s response). Preemption is not a standalone test for patent eligibility.  Preemption concerns have been addressed by the Examiner through the application of the two-step framework.  Applicant’s attempt to show that the recited abstract idea is a See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.”  The absence of complete preemption does not guarantee the claim is eligible.  Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).
Applicant argues that the Examiner needs to present evidence that an element or combination of elements (including the limitation about receiving an operational status from the various claimed pieces of equipment) is well-understood, routine, and conventional (page 12 of Applicant’s response). The Examiner points out that the operations attributed to the additional elements in this limitation have been addressed in Step 2A – Prong 2 of the Subject Matter Eligibility test; therefore, no such evidence is required for the limitation in question.
Regarding the art rejections, Applicant argues that the prior art references do not address the amended claim features. The rejections have been revised to address the claim amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 15, and 18 have been amended to recite:
calculating a reliability percentage of the equipment based on a total amount of time classified as the forced outage (¶ 43), wherein the reliability percentage is calculated as a probability that the equipment will not be in the forced outage as:
            
                R
                
                    
                        %
                    
                
                =
                
                    
                        P
                        H
                        -
                        F
                        O
                        H
                    
                    
                        P
                        H
                    
                
                 
                *
                100
            
        
FOH corresponds to a number of hours the equipment was not running due to a planned event;
calculating an availability percentage of the equipment based on the total amount of time classified as the forced outage and the planned outage (¶ 43), wherein the availability percentage is calculated as a probability that the equipment will be usable as:
            
                A
                
                    
                        %
                    
                
                =
                
                    
                        P
                        H
                        -
                        (
                        F
                        O
                        H
                        +
                        P
                        O
                        H
                        )
                    
                    
                        P
                        H
                    
                
                 
                *
                100
            
        
, where PH corresponds to the number of hours of the predetermined period of time FOH corresponds to the number of hours the equipment was not running due to the planned event, and POH corresponds to a number of hours the equipment was not running due to an unplanned event.
Applicant’s original disclosure describes “FOH” as “FOH (forced outage hours): the number of hours equipment was not running due to an unplanned event” and “POH” as “POH (planned outage hours): the number of hours equipment was not running due to a planned event.”  (Spec: ¶ 23). There is no support for the FOH corresponding to a number of hours equipment was not running due to a “planned” event or the POH corresponding to a number of hours equipment was not running due to an “unplanned” event; therefore, these limitations are deemed to incorporate new matter into all of the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “determining availability and reliability of facility equipment” (Spec: ¶ 3) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-9, 11-16); Article of Manufacture (claims 18-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite receiving an operational status of a piece of equipment, outputting a visual display illustrating the operation status of the equipment, classifying categories of the operational status, sending a request to classify an interruption of function of the equipment, receiving an input from an operator classifying the interruption, calculating a reliability percentage of the equipment, calculating an availability percentage, adjusting a maintenance of the equipment of the facility if at least one of the reliability percentage or the availability percentage fall below a predetermined threshold, and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion), a method or organizing human activity (since the details include examples of commercial interactions and business relations, such as managing equipment in a work facility), and mathematical concepts (since mathematical calculations are performed and resulting values are inherently compared to a threshold as part of the determination to adjust a maintenance of the equipment). The claims as a whole gather operational status data of equipment, allow a user to update the operational status data, and calculate a reliability percentage and an availability percentage of the equipment.  This requires data gathering and evaluation, which are examples of a mental process.  The monitoring of the 

No – The process claims include the additional elements of a processor and a visual display. Claim 12 recites a touch screen. Claim 13 recites a mouse. The article of manufacture claims include the additional elements of a non-transitory computer readable medium comprising executable instructions. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Applicant’s Specification states that “a standard computer mouse may be employed to scroll and ‘click’ to achieve the inputs.” (Spec: ¶ 20)  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s). 
The fact that the production of hydrocarbons is from a well and the monitored equipment includes a pump, a generator, a compressor, and a turbine are merely a link to a field of use and a general link to technology. The ability to communicate with the equipment is an example of generally transmitting information.
The claims generally receive and output (e.g., display or prompt as well as transmit) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Providing a color-coded display is an operation of the additional elements that is well-understood, routine, and conventional, as seen in fig. 12 and ¶ 144 of Tsuda et al. (US 2008/0103715).  Furthermore, Official Notice is taken that the use of color-coding to categorize information on a display has long been old and well-known in the art [now admitted prior art since Applicant has not challenged this statement].  Further evidence specific to using red, yellow, and green color-coding includes ¶ 175 of Mowery et al. (US 2012/0215734).

MPEP § 2106.05(d)(II) sets forth the following:
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…;
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
…
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2009/0143889) in view of Sheldon (US 2004/0149436).
[Claim 1]	Brady discloses a method of determining availability and reliability of facility equipment (¶¶ 21-22, 26), the method comprising:
receiving an operational status of equipment of a facility associated with production of hydrocarbons (¶¶ 21-22, 29-30);
outputting a visual output for presentation using a screen of a visual display of the system, the visual output illustrating the operational status of the equipment, 
sending a request to classify an interruption of function of the equipment as one of a planned outage, a forced outage, and a standby mode (fig. 3; ¶¶ 29-34 – An authorized user may be provided with an interface to characterize or recharacterize any Running or Ready data.  Brady’s PLANNED DOWNTIME status is an example corresponding to the claimed planned outage.  Brady’s UNPLANNED DOWNTIME status is an example corresponding to the claimed forced outage.  Brady’s READY status is an example corresponding to the claimed standby mode), wherein the request includes a detailed catalogue including any periods of downtime over a predetermined period of time for the equipment and a classification for recent downtime periods (Figs. 2-5, ¶¶ 46, 54 – A report of downtime for a particular time period, including reliability and status, may be requested and displayed; It is further noted that Brady presents a catalogue of information, which Applicant’s Specification simply defines as a collection of information; ¶¶ 33-34 – Operational status categories may include READY, RUNNING, DOWNTIME, MISSING DATA, PLANNED DOWNTIME, UNPLANNED DOWNTIME-DRIVER, UNPLANNED DOWNTIME-DRIVEN, EXTERNAL CAUSE, UNCHARACTERIZED, etc.; ¶¶ 32, 43-44 – Operating statuses may be evaluated for lengths of time and given time periods);
one of the planned outage, the forced outage, and the standby mode (fig. 3; ¶¶ 29-34 – An authorized user may be provided with an interface to characterize or recharacterize any Running or Ready data.  Brady’s PLANNED DOWNTIME status is an example corresponding to the claimed planned outage.  Brady’s UNPLANNED DOWNTIME status is an example corresponding to the claimed forced outage.  Brady’s READY status is an example corresponding to the claimed standby mode); 
calculating a reliability percentage of the equipment based on a total amount of time classified as the forced outage (¶ 43), wherein the reliability percentage is calculated as a probability that the equipment will not be in the forced outage as:
                
                    R
                    
                        
                            %
                        
                    
                    =
                    
                        
                            P
                            H
                            -
                            F
                            O
                            H
                        
                        
                            P
                            H
                        
                    
                     
                    *
                    100
                
            
, where PH corresponds to a number of hours of the predetermined period of time and FOH corresponds to a number of hours the equipment was not running due to a planned event (fig. 4 – The resulting percentages show that the respective displayed equations are multiplied by 100. “A” equals total hours, i.e., “PH.” In light of ¶¶ 21-23 of Applicant’s Specification, “FOH” should actually be indicative of “forced outage hours…the number of hours equipment was not running due to an unplanned event.” This reliability percentage corresponds to the reliability equation and resulting percentage seen in fig. 4, box 52 of Brady);
calculating an availability percentage of the equipment based on the total amount of time classified as the forced outage and the planned outage (¶ 43), wherein the 
                
                    A
                    
                        
                            %
                        
                    
                    =
                    
                        
                            P
                            H
                            -
                            (
                            F
                            O
                            H
                            +
                            P
                            O
                            H
                            )
                        
                        
                            P
                            H
                        
                    
                     
                    *
                    100
                
            
, where PH corresponds to the number of hours of the predetermined period of time FOH corresponds to the number of hours the equipment was not running due to the planned event, and POH corresponds to a number of hours the equipment was not running due to an unplanned event (fig. 4 – The resulting percentages show that the respective displayed equations are multiplied by 100. “A” equals total hours, i.e., “PH.” In light of ¶¶ 21-23 of Applicant’s Specification, “FOH” should actually be indicative of “forced outage hours…the number of hours equipment was not running due to an unplanned event.” Additionally, “POH” should actually be indicative of “planned outage hours…the number of hours equipment was not running due to a planned event.” This availability percentage corresponds to the availability equation and resulting percentage seen in fig. 4, box 54 of Brady).
Brady monitors equipment of a facility associated with production of hydrocarbons (such as a petroleum product mining system), the equipment including a turbine and a compressor (Brady: ¶¶ 21-22, 29-30). Brady does not fully and explicitly disclose that the equipment of a facility is associated with production of hydrocarbons from a well, the operational status received from each of a pump, a generator, a compressor, and a turbine in communication with a system for monitoring the equipment and monitoring the facility associated with the production of the hydrocarbons from the well based on a reliability and an availability of the compressor, 
[Claim 3]	Brady discloses wherein the plurality of categories of the operational status of the equipment comprises a first category, a second category and a third category (¶¶ 33-34 – Operational status categories may include READY, RUNNING, DOWNTIME, MISSING DATA, PLANNED DOWNTIME, UNPLANNED DOWNTIME-DRIVER, UNPLANNED DOWNTIME-DRIVEN, EXTERNAL CAUSE, UNCHARACTERIZED, etc.).
[Claim 4]	Brady discloses wherein the first category comprises a functioning status of the equipment, the second category comprises a currently functioning and interrupted functioning status of the equipment within the predetermined period of time, and the third category comprises a non-functioning status of the equipment (¶¶ 33-34 – Operational status categories may include READY, RUNNING, DOWNTIME, MISSING DATA, PLANNED DOWNTIME, UNPLANNED DOWNTIME-DRIVER, UNPLANNED DOWNTIME-DRIVEN, EXTERNAL CAUSE, UNCHARACTERIZED, etc.; ¶¶ 32, 43-44 – Operating statuses may be evaluated for lengths of time and given time periods).

[Claim 7]	Brady discloses comparing the reliability percentage and the availability percentage to an alternate facility reliability percentage and availability percentage (¶¶ 22, 43, 47, 51).
[Claim 8]	Brady discloses wherein the equipment comprises rotating equipment (¶ 44 – A turbine is an example of rotating equipment).
[Claim 9]	Brady discloses wherein the equipment comprises at least one of a compressor, a pump, a generator and a turbine (¶ 44 – turbine, compressor; ¶ 49 – generator, pump).
[Claim 11]	Brady discloses wherein the operator classifies the interruption of function of the equipment by interacting with the visual display (fig. 3; ¶¶ 29-34).
[Claim 12]	Brady discloses wherein interacting with the visual display comprises contacting a touch screen (¶ 18).
[Claim 15]	Brady discloses a method of determining availability and reliability of facility equipment, the method comprising:
 facility associated with production of hydrocarbons (¶¶ 21-22, 29-30);
outputting a visual output for presentation using a screen of a visual display of the system, the visual output illustrating the operational status of the equipment, wherein the operational status is categorized into a first category, a second category and a third category, the first category comprising a functioning status of the equipment and an uninterrupted functioning status of the piece of equipment within a predetermined period of time, the second category comprising a currently functioning status and a previously interrupted functioning status of the equipment within the predetermined period of time, and the third category comprising a non-functioning status of the equipment (¶¶ 33-34 – Operational status categories may include READY, RUNNING, DOWNTIME, MISSING DATA, PLANNED DOWNTIME, UNPLANNED DOWNTIME-DRIVER, UNPLANNED DOWNTIME-DRIVEN, EXTERNAL CAUSE, UNCHARACTERIZED, etc.; ¶¶ 32, 43-44 – Operating statuses may be evaluated for lengths of time and given time periods; As seen in fig. 3 and ¶¶ 29-34, a user may be prompted to characterize or recharacterize operating status data, including when an operating status is one of a second category (a current functioning and interrupted functioning status of the piece of equipment within a predetermined period of time) and/or a third category (a non-functioning status of the piece of equipment);
prompting a classification input with a prompt for an interruption of function of the equipment as one of a planned outage, a forced outage, and a standby mode, when the equipment is categorized as the second category or the third category, wherein the 
classifying the interruption of function of the equipment as one of a planned outage, a forced outage, or a standby mode based on the classification input (fig. 3; ¶¶ 29-34 – An authorized user may be provided with an interface to characterize or recharacterize any Running or Ready data.  Brady’s PLANNED DOWNTIME status is an example corresponding to the claimed planned outage.  Brady’s UNPLANNED DOWNTIME status is an example corresponding to the claimed forced outage.  Brady’s READY status is an example corresponding to the claimed standby mode);
calculating a reliability percentage of the equipment based on a total amount of time classified as the forced outage (¶ 43), wherein the reliability percentage is calculated as a probability that the equipment will not be in the forced outage as:
                
                    R
                    
                        
                            %
                        
                    
                    =
                    
                        
                            P
                            H
                            -
                            F
                            O
                            H
                        
                        
                            P
                            H
                        
                    
                     
                    *
                    100
                
            
, where PH corresponds to a number of hours of the predetermined period of time and FOH corresponds to a number of hours the equipment was not running due to 
calculating an availability percentage of the equipment based on the total amount of time classified as the forced outage and the planned outage (¶ 43), wherein the availability percentage is calculated as a probability that the equipment will be usable as:
                
                    A
                    
                        
                            %
                        
                    
                    =
                    
                        
                            P
                            H
                            -
                            (
                            F
                            O
                            H
                            +
                            P
                            O
                            H
                            )
                        
                        
                            P
                            H
                        
                    
                     
                    *
                    100
                
            
, where PH corresponds to the number of hours of the predetermined period of time FOH corresponds to the number of hours the equipment was not running due to the planned event, and POH corresponds to a number of hours the equipment was not running due to an unplanned event (fig. 4 – The resulting percentages show that the respective displayed equations are multiplied by 100. “A” equals total hours, i.e., “PH.” In light of ¶¶ 21-23 of Applicant’s Specification, “FOH” should actually be indicative of “forced outage hours…the number of hours equipment was not running due to an unplanned event.” Additionally, “POH” should actually be indicative of “planned outage hours…the number of hours equipment was not running due to a planned event.” This availability percentage corresponds to the availability equation and resulting percentage seen in fig. 4, box 54 of Brady).

[Claim 18]	A non-transitory computer readable medium comprising executable instructions, which when executed by a processor, causes the processor (¶¶ 16, 19, 46) to:
receiving an operational status of equipment of a facility associated with production of hydrocarbons (¶¶ 21-22, 29-30);

prompt an operator with a prompt to classify an interruption of function of the equipment as one of a planned outage, a forced outage, and a standby mode, wherein the prompt includes a detailed catalogue including any periods of downtime over the predetermined period of time for the equipment and a classification for recent downtime periods (¶¶ 33-34 – Operational status categories may include READY, RUNNING, 
classify the interruption of the function of the equipment, wherein the operator is prompted to classify the interruption when the operational status is at least one of the second category or the third category (As seen in fig. 3 and ¶¶ 29-34, a user may be prompted to characterize or recharacterize operating status data, including when an operating status is one of a second category (a current functioning and interrupted functioning status of the piece of equipment within a predetermined period of time) and/or a third category (a non-functioning status of the piece of equipment);
calculating a reliability percentage of the equipment based on a total amount of time classified as the forced outage (¶ 43), wherein the reliability percentage is calculated as a probability that the equipment will not be in the forced outage as:
                
                    R
                    
                        
                            %
                        
                    
                    =
                    
                        
                            P
                            H
                            -
                            F
                            O
                            H
                        
                        
                            P
                            H
                        
                    
                     
                    *
                    100
                
            
, where PH corresponds to a number of hours of the predetermined period of time and FOH corresponds to a number of hours the equipment was not running due to a planned event (fig. 4 – The resulting percentages show that the respective displayed equations are multiplied by 100. “A” equals total hours, i.e., “PH.” In light of ¶¶ 21-23 of Applicant’s Specification, “FOH” should actually be indicative of “forced outage 
calculating an availability percentage of the equipment based on the total amount of time classified as the forced outage and the planned outage (¶ 43), wherein the availability percentage is calculated as a probability that the equipment will be usable as:
                
                    A
                    
                        
                            %
                        
                    
                    =
                    
                        
                            P
                            H
                            -
                            (
                            F
                            O
                            H
                            +
                            P
                            O
                            H
                            )
                        
                        
                            P
                            H
                        
                    
                     
                    *
                    100
                
            
, where PH corresponds to the number of hours of the predetermined period of time FOH corresponds to the number of hours the equipment was not running due to the planned event, and POH corresponds to a number of hours the equipment was not running due to an unplanned event (fig. 4 – The resulting percentages show that the respective displayed equations are multiplied by 100. “A” equals total hours, i.e., “PH.” In light of ¶¶ 21-23 of Applicant’s Specification, “FOH” should actually be indicative of “forced outage hours…the number of hours equipment was not running due to an unplanned event.” Additionally, “POH” should actually be indicative of “planned outage hours…the number of hours equipment was not running due to a planned event.” This availability percentage corresponds to the availability equation and resulting percentage seen in fig. 4, box 54 of Brady).
Brady monitors equipment of a facility associated with production of hydrocarbons (such as a petroleum product mining system), the equipment including a 
[Claim 19]	Brady discloses a method of determining availability and reliability of facility equipment, the method comprising:
receiving an operational status of equipment of a facility associated with production of hydrocarbons (¶¶ 21-22, 29-30);
detecting a change in the operational status of the equipment of the facility;
cataloging the change in the operational status over a predetermined period of time for the equipment, wherein a catalog includes a duration of the change in 
outputting a visual display request for a classification of the change in the operational status, wherein the visual display request includes a catalogue including any recent downtime periods within the predetermined period of time for the equipment and a classification for the recent downtime periods, wherein the visual display request for the classification occurs in real-time (¶¶ 33-34 – Operational status categories may include READY, RUNNING, DOWNTIME, MISSING DATA, PLANNED DOWNTIME, UNPLANNED DOWNTIME-DRIVER, UNPLANNED DOWNTIME-DRIVEN, EXTERNAL CAUSE, UNCHARACTERIZED, etc.; ¶¶ 32, 43-44 – Operating statuses may be evaluated for lengths of time and given time periods; As seen in fig. 3 and ¶¶ 29-34, a user may be prompted to characterize or recharacterize operating status data);
receiving the classification of the change in the operational status of the equipment of the facility, wherein the classification is one of a planned outage, a forced outage, and a standby mode (¶¶ 33-34 – Operational status categories may include READY, RUNNING, DOWNTIME, MISSING DATA, PLANNED DOWNTIME, UNPLANNED DOWNTIME-DRIVER, UNPLANNED DOWNTIME-DRIVEN, EXTERNAL CAUSE, UNCHARACTERIZED, etc. Brady’s PLANNED DOWNTIME status is an 
calculating a reliability percentage of the equipment based on the predetermined period of time and the duration of the change in operation status classified as the forced outage and the planned outage (¶¶ 33-34 – Operational status categories may include READY, RUNNING, DOWNTIME, MISSING DATA, PLANNED DOWNTIME, UNPLANNED DOWNTIME-DRIVER, UNPLANNED DOWNTIME-DRIVEN, EXTERNAL CAUSE, UNCHARACTERIZED, etc.; ¶¶ 32, 43-44 – Operating statuses may be evaluated for lengths of time and given time periods; As seen in fig. 3 and ¶¶ 29-34, a user may be prompted to characterize or recharacterize operating status data) as:
                
                    R
                    
                        
                            %
                        
                    
                    =
                    
                        
                            P
                            H
                            -
                            F
                            O
                            H
                        
                        
                            P
                            H
                        
                    
                     
                    *
                    100
                
            
, where PH corresponds to a number of hours of the predetermined period of time and FOH corresponds to a number of hours the equipment was not running due to a planned event (fig. 4 – The resulting percentages show that the respective displayed equations are multiplied by 100. “A” equals total hours, i.e., “PH.” In light of ¶¶ 21-23 of Applicant’s Specification, “FOH” should actually be indicative of “forced outage hours…the number of hours equipment was not running due to an unplanned event.” 
calculating an availability percentage of the equipment based on the predetermined period of time and the duration of the change in operation status classified as the forced outage and the planned outage (¶¶ 33-34 – Operational status categories may include READY, RUNNING, DOWNTIME, MISSING DATA, PLANNED DOWNTIME, UNPLANNED DOWNTIME-DRIVER, UNPLANNED DOWNTIME-DRIVEN, EXTERNAL CAUSE, UNCHARACTERIZED, etc.; ¶¶ 32, 43-44 – Operating statuses may be evaluated for lengths of time and given time periods; As seen in fig. 3 and ¶¶ 29-34, a user may be prompted to characterize or recharacterize operating status data) as:
                
                    A
                    
                        
                            %
                        
                    
                    =
                    
                        
                            P
                            H
                            -
                            (
                            F
                            O
                            H
                            +
                            P
                            O
                            H
                            )
                        
                        
                            P
                            H
                        
                    
                     
                    *
                    100
                
            
, where PH corresponds to the number of hours of the predetermined period of time FOH corresponds to the number of hours the equipment was not running due to the planned event, and POH corresponds to a number of hours the equipment was not running due to an unplanned event (fig. 4 – The resulting percentages show that the respective displayed equations are multiplied by 100. “A” equals total hours, i.e., “PH.” In light of ¶¶ 21-23 of Applicant’s Specification, “FOH” should actually be indicative of “forced outage hours…the number of hours equipment was not running due to an unplanned event.” Additionally, “POH” should actually be indicative of “planned outage hours…the number of hours equipment was not running due to a planned event.” This 
comparing the reliability percentage and the availability percentage to corresponding percentages of an alternate facility in a comparison (¶¶ 22, 43, 47, 51).
Brady monitors equipment of a facility associated with production of hydrocarbons (such as a petroleum product mining system), the equipment including a turbine and a compressor (Brady: ¶¶ 21-22, 29-30). Brady does not fully and explicitly disclose that the equipment of a facility is associated with production of hydrocarbons from a well, the operational status received from at least one of a pump, a generator, a compressor, and a turbine in communication with a system for monitoring the equipment and monitoring the facility associated with the production of the hydrocarbons from the well based on a reliability and an availability of at least one of the compressor, the pump, the generator, or the turbine, the reliability and the availability determined using the comparison. Sheldon discloses the use of sensors and remote communications to monitor the operations of each device in an oil extraction system in a well environment (Sheldon: abstract; ¶¶ 25, 54-55, 57). Sensors and probes can be used to monitor operations (Sheldon: ¶ 39), including operations related to a pump, motor (i.e., generator), and compressor at multiple oil wells, i.e., facilities (Sheldon: ¶¶ 20, 25-29, 36-45, 48-54, 62). Brady similarly monitors oil extraction (i.e., petroleum product mining) and further discloses that the requisite equipment for such operations includes a turbine and a compressor (Brady: ¶¶ 21-22, 29-30). Cumulatively, Brady and Sheldon address the various types of equipment claimed as well as the well 
.
Claims 2, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2009/0143889) in view of Sheldon (US 2004/0149436), as applied to claims 1, 3-4, and 15 above, in view of Berard (US 9,164,663).
[Claims 2, 5, 16]	Brady does not explicitly disclose:
[Claim 2]	wherein the visual display is color-coded to display a distinct color for each of the plurality of categories of the operational status of the equipment;
[Claim 5]	wherein the visual display is color-coded to display a green light to represent the first category, a yellow light to represent the second category, and a red light to represent the third category;
[Claim 16]	wherein the visual display is color-coded to display a distinct color for the first category, the second category and the third category, respectively.
	Berard discloses a color-coding scheme for conveying the operational status of equipment via a display (Berard: col. 6: ll. 14-34).  Green highlights indicate “normal conditions” (which is akin to the claimed first category comprising “a functioning status of the equipment”).  Yellow highlights indicate that elements “are in the process of being repaired and restored to service” (which is akin to the claimed second category comprising “a currently functioning and interrupted functioning status of the equipment”).  Red highlights indicate “outage conditions” (which is akin to the claimed third category See column 6, lines 14-34 of Berard.  The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Brady:
[Claim 2]	wherein the visual display is color-coded to display a distinct color for each of the plurality of categories of the operational status of the equipment;
[Claim 5]	wherein the visual display is color-coded to display a green light to represent the first category, a yellow light to represent the second category, and a red light to represent the third category;
[Claim 16]	wherein the visual display is color-coded to display a distinct color for the first category, the second category and the third category, respectively
in order to more readily and effectively convey to a human user how various pieces of equipment are operating and provide visually perceptible alerts for equipment that might require additional monitoring and/or active intervention to facilitate efficient operations.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2009/0143889) in view of Sheldon (US 2004/0149436), as applied to claims 1 and 11 above, in view of Barksdale et al. (US 2002/0070955).
[Claim 13]	Brady discloses wherein interacting with the visual display comprises selecting from a pop-up window (fig. 3 shows a dropdown menu; ¶ 18 – input may be provided via touchscreen; fig. 1 shows a computer with keyboard); however, Brady does not explicitly disclose that the selection from the pop-up window is made with a mouse of a computer.  Barksdale discloses graphical user interface features that have been .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2009/0143889) in view of Sheldon (US 2004/0149436), as applied to claim 1 above, in view of Li (Li et al. “Reliability-Based Dynamic Maintenance Threshold for Failure Prevention of Continuously Monitored Degrading Systems.” Journal of Manufacturing Science and Engineering, June 2009, Vol. 131, pp. 1-9).
[Claim 14]	Brady discloses monitoring the operational status of a plurality of pieces of the equipment at the facility (¶¶ 22, 43, 47, 51);
outputting the visual display illustrating the operational status of each of the plurality of pieces of the equipment (figs. 2-5; ¶¶ 22, 43, 47, 51);
calculating a plurality of reliability percentages for the plurality of pieces of the equipment (figs. 4-5; ¶¶ 22, 43, 47, 51);

Brady does not explicitly disclose adjusting the maintenance for one or more of the plurality of pieces of equipment of the facility. Li discloses that a reliability-based dynamic threshold may be assessed to determine when preventive maintenance actions are required (Li: p. 1: title, abstract; p. 2: section 2.1) and plural pieces of equipment, such as multiple drills, may be monitored (Li: p. 6: section 3). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Brady to perform the step of adjusting the maintenance for one or more of the plurality of pieces of equipment of the facility in order to help “reduce unscheduled downtime, increase equipment availability, and utilize the equipment remaining useful life more effectively than a conventional FMT-based maintenance policy.” (Li: p. 1: abstract)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brissaud et al. (“Production Availability Analysis for Oil and Gas Facilities: Concepts and Procedure.” 11th International Probabilistic Safety Assessment and Management Conference and the Annual European Safety and Reliability Conference, Jun 2012, Helsinki, France. pp. 4760-4769) – Analyzes performance in oil and gas facilities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683